Citation Nr: 0503636	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, post stress fracture of the left 
tibia.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, post stress fracture of the right tibia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to May 1982, 
and had subsequent periods of reserve duty.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, and an October 2004 rating decision from the Appeals 
Management Center in Washington, D.C.  The Reno, Nevada, RO 
retained jurisdiction following the October 2002 
determination.  

The veteran testified at an April 2003 hearing before the 
undersigned Veterans Law Judge.  In November 2003, the Board 
granted service connection for residuals of a stress fracture 
of the right tibia.  In February 2004, the RO assigned a 
noncompesnable evaluation.  In October 2004, the RO granted 
an increased evaluation of 10 percent, with which the veteran 
disagreed.  

Additionally in November 2003, the Board remanded the issue 
of an initial rating in excess of 10 percent for residuals of 
a stress fracture of the left tibia for a VA examination.  


FINDING OF FACT

The veteran showed full range of motion of the ankles, feet, 
and knees, with full dorsiflexion of the toes and feet on 
both sides, but with some discomfort at full dorsiflexion.



CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in 
excess of 10 percent for residuals, post stress fracture of 
the left tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5299-5262, 5399-5312 (2004).

2.  The criteria for assignment of a rating in excess of 10 
percent for residuals, post stress fracture of the right 
tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5299-5262, 5399-5312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  It is noted that 
another reason for the November 2003 Board remand was to 
ensure compliance with the VCAA.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in an April 2004 notice letter.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter noted the veteran's 
pending claim for an increased rating, and provided the 
substantive standard to validate that claim.  Additionally, 
VA indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  VA also provided a list of 
the evidence received since its last rating decision.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
case presents a scenario where new issues were raised in the 
NODs.   VA is required to take proper action and issue a 
statement of the case if the disagreement is not resolved.  
VAOPGCPREC 8-2003.  VA is not required to give section 
5103(a) notice for a new issue raised in the NOD if such 
notice has been rendered for the original substantially 
complete application.  Id.   In this case the veteran 
intiated his original claim prior to VCAA enactment, and when 
he raised a new issue in his November 2002 NOD, VA gave VCAA 
notice in the SOC, and again in the April 2004 letter.  The 
new issue raised in the July 2004 NOD did not, therefore, 
require additional section 5103(a) notice.  Id.  Because the 
veteran received appropriate notice several times, and was 
generally advised to submit any additional evidence that 
pertained to the claim, id. at 121, the requirements of 
Pelegrini regarding the timing and content of a VCAA notice 
have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, VA obtained evidence from its 
examinations in October 2002 and July 2004.  The evidence of 
record is sufficient to decide the appeal.

Finally, it is noted that VA received a November 2003 
addendum report from the Sierra Nevada VA Outpatient Clinic.  
The examiner noted the veteran's complaint of bilateral shin 
pain, and the other central complaint of a lump under the 
veteran's left breast.  The result of the visit was to order 
a bone scan, and July 2004 VA examiner used the resultant 
bone scan in rendering a diagnosis.  Though subsequent VA 
determinations do not specifically list this piece of 
evidence, it is assumed that the latter VA examination, which 
reviewed the claims file, considered the medical evidence of 
record in reaching a conclusion, which in turn, VA relied 
upon in its adjudication.  Moreover, the evidence contained 
in the November 2003 outpatient record is essentially 
duplicative of the veteran's complaints reflected in the July 
2004 examination.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

A physical assessment in October 2002 by a VA examiner 
revealed that the veteran was ambulatory without assistance.  
There was a slight right leg lag, and no evidence of false 
motions, shortening, or intra-articular involvement.  There 
was a sharp delineated area anteriorly down the right shaft.  
There was no malunion, nonunion, loose joint movement, loose 
motion, or false joint movement.  The veteran experienced 
tenderness over the anterior mid aspects of both tibia.  He 
evidence weakness by an inability to stand for more than 
twenty seconds on the balls of the feet.  The tibias reveal 
increased temperature along the skin, and tibial areas.  No 
drainage or edema was noted, nor was there evidence of 
constitutional symptoms of bone disease.  

An x-ray report of the bilateral lower legs showed the 
alignment of both was anatomic, and the bilateral lower 
extremities were within normal limits.  The veteran was 
diagnosed as having status post traumatic injuries to 
bilateral tibia, status post stress fractures resulting from 
repaired trauma with residuals including chronic pain and 
weakness. 

At the hearing, the veteran testified that he felt a sharp, 
burning pain.  He described that certain activities with his 
children, like hiking, or going to the mall, caused pain and 
he had to sit more often than not.  The veteran described 
that over the years the pain was getting worse, lasting 
longer, and he had had to leave his job as a mechanic.

At a July 2004 VA examination, the examiner reviewed the 
veteran's claims file, and noted the in-service x-ray that 
was suspicious for a stress fracture of the left tibia.  
Following active duty, the veteran had to give up work as a 
firefighter and EMT due to leg discomfort.  He currently 
performed realty work, and 90 percent of the time could 
handle the physical demands of the job. 

The veteran stated that the low leg pains were equal 
bilaterally.  The veteran wore ankle-high boots for support, 
and was unable to tolerate any pressure on the tibia.  
Walking two blocks caused the discomfort to rise to a six or 
seven, and by afternoon, the pain was almost always present.  
The veteran was able to negotiate stairs, but stated that two 
flights of stairs would cause a flare to six or seven.  

A physical examination revealed that the veteran did not 
appear to have a circulation deficit or neurologic deficit in 
his lower extremities.  Seated, the veteran was able to 
dorsiflex his toes and feet fully on both sides, and 
complained of some discomfort at full dorsiflexion along the 
anterior tibia where the original pain occurred.  An 
attempted tiptoe walker was rather halting.  The veteran did 
not rise fully on his toes, and appeared to be unable to do 
so.  An attempted heel walk was even less impressive in that 
he could barely dorsiflex the mid foot.  The toes did go up, 
and the examiner felt that the veteran was trying but he 
could not dorsiflex on the heel walk nearly as well with his 
weight, as he did without his weight.  

Otherwise, without weight, he showed a full range of motion 
of the ankles and feet, and his knees were able to fully flex 
and extend without crepitation.  The tenderness that the 
veteran expressed was on the junction of the lower one third 
of the tibia bilaterally with the left a little more so.  The 
tenderness, however, in the anterior tibial compartment 
muscles was even more marked along the origin of those 
muscles from the lateral tibia.  The examiner suspected that 
the veteran had a chronic anterior tibial compartment 
syndrome rather than residuals from a stress fracture.  A 
stress fracture in that area could, though, have caused 
periosteal elevation that would then have interfered with the 
muscle origins along that bone.  The fact that dorsiflexion 
caused discomfort for the veteran more than actual pressure 
on the tibia supported the fact that he had anterior tibial 
compartment syndrome of a chronic nature.  The veteran did 
not have any redness, swelling, or infection of the lower 
legs.  

The examiner noted that the veteran was seen at Reno VA 
Orthopedics for a full workup, and a bone scan of the lower 
legs did not show a stress fracture, or unusual uptake.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Under diagnostic code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is warranted for 
malunion with slight knee or ankle disability.  A 20 percent 
disability rating is warranted for malunion with moderate 
knee or ankle disability.  A 30 percent disability rating 
requires malunion with marked knee or ankle disability.  And 
a 40 percent rating requires nonunion of the tibia and 
fibula, with loose motion, requiring a brace.

Under diagnostic code 5312 concerning group XII muscles, 
which are the anterior muscles responsible for dorsiflexion 
of the foot, a 10 percent disability rating is assigned when 
the disability is moderate.  A 20 percent disability rating 
is assigned when the disability is moderately severe.  A 
maximum schedular evaluation of 30 percent is appropriate 
when the disability is severe.  38 C.F.R. § 4.73, DC 5312.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
where the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Initially, VA assessed the veteran's left leg disability 
under diagnostic code 5299-5262.  Diagnostic code 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.71a.  See 
38 C.F.R. § 4.27. 

Following the July 2004 VA examination, VA assessed the right 
leg disability under diagnostic code 5399-5312.  Similarly, 
diagnostic code 5399 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.73.  See id.  The RO assessed both left 
and right leg disabilities under diagnostic code 5399-5312 in 
the October 2004 supplemental statement of the case.

The clarification of diagnosis made apparent in the July 2004 
VA examination is taken into consideration when assessing the 
current severity of residuals of a stress fracture.  
Repercussion, however, upon a current rating of service 
connection when change is made of a previously assigned 
diagnosis or etiology should be kept in mind, such that, the 
aim should be the reconciliation and continuance of the 
diagnosis or etiology upon which service connection for the 
disability has been granted.  38 C.F.R. § 4.13 (2004).

The veteran's left and right leg disabilities do not warrant 
ratings in excess of 10 percent.  Particularly, under 
diagnostic code 5262, there is no evidence of malunion of the 
tibia and fibula generating moderate knee or ankle 
disability.  Rather, as the July 2004 VA examination made 
clear, the disabilities generated from the muscle origins 
along the tibia, rather than an actual problem with bone.  
The examiner noted that the veteran had difficulty with 
dorsiflexion, which diagnostic code 5312 addresses.  

The veteran's low leg disabilities are appropriately assessed 
as 10 percent disabling respectively.  The veteran had a full 
range of motion of the ankles, feet, and knees, which were 
able to fully flex and extend without crepitation.  Seated, 
the veteran could dorsiflex his toes and feet fully on both 
sides, and complained of some discomfort at full dorsiflexion 
along the anterior tibia.  

The 10 percent rating for moderate disability reflects the 
veteran's difficulty with dorsiflexion when he attempted to 
walk on the heel with weight, as well as problems rising on 
his toes.  The record lacks evidence, however, that the 
veteran's disabilities are moderately severe for a 20 percent 
evaluation.  At this point, the veteran is able to function 
90 percent of the time in his employment in Realty, and there 
was no reported swelling, infection, for redness of the lower 
legs.  He had full ranges of motion without weight, and the 
examiner noted the weight bearing activity was what caused 
manifestation of the pain and disability.  As such, the 10 
percent disability contemplates functional loss in terms of 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Because the 10 percent evaluations are proper and the 
veteran has not been frequently hospitalized, the application 
of the regular schedular standards is not impractical and an 
extraschedular is not in order at this time.  38 C.F.R. 
§ 3.321(b)(1).  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, post stress fracture of the left tibia is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals, post stress fracture of the right tibia is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


